 0lIn the Matter Of STOWE SPINNING COMP,cNY, ACME SPINNING COM-PANY, PERFECTION SPINNING COMPANY, LINFORD MILLS, INC.andTEXTILE WORKERS UNION OF AMERICA, C. I. O.Case No. 5-C-1887.-Decided August .26, 1946Mr. John H. Garver,for the Board.Mr. P. C. Whitlock,of Charlotte, N. C., for the respondent StoweSpinning Company.Mr. George B. Mason,of Gastonia, N. C., for the respondent AcmeSpinning-Company.-Mr. Hardy B. Gaston,bf Gelniont, N. C., for the respondent Perfec-tion Spinning Company.Mr. L. B. Hollowell,of Gastonia, N. C., for the respondent LinfordMills, Inc.Mr.. R. H. Harris,of Durham, N., C., andMiss Nancy Blaine,ofCharlotte, N. C., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISION .ANDORDERSTATEMENT OF THE CASEet.Upon an amended charge filed on October 1, 1945, by Textile Work-ersUnion of America, C. I. 0., herein calle tt the Union,the NationalLabor Relations Board,herein called the Board, by its Regional Di-rector for the Fifth Region(Baltimore,Maryland),issued its com-plaint, dated October 3,1945, against Stowe Spinning Company, AcmeSpinning Company, Perfection Spinning Company, and LinfordMills,Inc., herein called the respondents,alleging that the respondentStowe Spinning Company had engaged in and was engaging in unfairlabor practices affecting commerce,within the meaning of Section 8(1) and(3), and Section 2(6) and(7) of the National Labor Rela-tions Act, 49 Stat.449, herein called the Act, and that x,11 the respond-ents had engaged in and wereengagingin unfair labor practicesaffecting commerce within the meaning of Section 8(1) and Section2 (6) and(7) of the Act. Copies of the complaint and notice of hear-ing thereon were duly served upon the respondents and the Union.70 N. L.R. B., No. 45.614 STOI' E SPINNING COMPANY615With respect to the unfair labor practices, the complaint, as amendedduring the hearing, alleged in substance : (1) that on February 10,1945,the respondent Stowe Spinning Company discriminatorily dischargedJohn R. Hall and Lillie E. Hall, and on February 24, 1945, discrimina-torily discharged George W. Gainey, Mabel Gainey, and Emma LouiseGainey because they joined or assisted the Union; (2) that in January1945, and thereafter, the respondents denied the use of a building inNorth Belmont, North Carolina, owned by them, to the employees ofthe respondent Stowe Spinning Company and to the Union, for thepurposes of self-organization; (3) that since November 1944,,the re-spondent Stowe Spinning Company, through its officers and agents,vilified and expressed disapproval of the Union, interrogated its em-ployees as to their union affiliations, and urged and warned its em-ployees not to join or remain members of the Union; and (4) that bythese acts the respondents interfered with, restrained, and coerced theiremployees in the exercise of rights guaranteed in Section 7 of the Act.In their answers, each of them verified on October 12, 1945, the re-spondents denied that they engaged in the alleged unfair labor prac-tices.As to the discharges, the answer of the respondent Stowe Spin-ning Company contains certain affirmative allegations which will beset forth and considered hereinafter.Pursuant to notice, a hearing was held in Gastonia, North Carolina,on October 15, 16, and 17, 1945, before C. W. Whittemore, the TrialExaminer duly designated by the Chief Trial Examiner.The Boardand'the respondents were represented by counsel; and the Union, byits representatives.All parties participated in the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues.During the hearing a motion made by counsel for the Board, with-out objection, to strike from the complaint certain allegations relatingto John R. Hall, was granted.Also during the hearing, a motionof the respondents to dismiss from the complaint allegations relatingto the use of the building above referred to was.denied.At the closeof the hearing, counsel for the respondents moved to dismiss the coin-plaint in its entirety.The Trial Examiner reserved ruling,, and de-nied the motion in his Intermediate Report.A joint motion, by allcounsel, was granted to conform the pleadings to the proof as to minormatters.During the course of the hearing and in his IntermediateReport, the Trial Examiner made rulings on other motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.Ok1The complaint originally alleged that, after his discharge by the respondent StoweSpinning Company, John R Hall was discriminatorily refused employment by the re-spondent Acme Spinning Company . This was the portion stricken. 616DECISIONSOF NATIONAL LABORRELATIONS BOARDOn November 13, 1945, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondents andthe Union.He found that the respondent Stowe Spinning Com-pany had engaged in and was engaging in unfair practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the Act—and that all the respondents had.engagedin and were engaging in unfair labor practices within the meaningof Section 8 (1) and Section 2 (6) and (7) of the Act.He recom-mended that the respondents cease-and desist from the unfair laborpractices found and take certain affirmative action designed to effectu-ate the policies of the Act.Thereafter, on December 14, 1945, therespondents filed exceptions to the Intermediate Report and support-ing briefs.Upon consideration of the record, the Board, on its owl'motion, reopened the record and received by stipulation of the partiesevidence concerning the business of two of the respondents.Thestipulations are hereby made part of the record.The Board has considered the Intermediate Report, the respond-ent's exceptions and briefs, and the entire record in the case, andinsofar as the exceptions are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit,and insofar as the exceptions are consistent therewith, finds them tohave merit.Upon the entire record in the case, the Board makes the following,:FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTSThe respondents Stowe Spinning Company, Acme Spinning Com-pany, Perfection Spinning Company, and Linford Mills,Inc., some-times hereinafter referred to as the respondents Stowe, Acme, Per-'fection, and Linford, respectively, are North Carolina corporations,each of them having its principal office and place of business inBelmont, North Carolina.All are engaged in the manufacture,sale, and distribution of cotton yarn. In the course and conduct oftheir business, each of the respondents causes a substantial amountofmaterials, consisting principally of raw cotton, valued at morethan $500,000 annually, to be transported in interstate commerce toand through States of the United States, other than North Carolina,to its Belmont plant, and causes a substantial amount of productsmanufactured at its Belmont plant, consisting principally of cottonyarn, valued at more than $500,000 annually, to be transported in -interstate commerce to and through. States of the United States,other than the State of North Carolina, from its -Belmont plant.The four respondents concede that they are separatelyengaged incommerce within the meaning of the Act. STOWE SPINNING COMPANY617II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated' with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership-employees of the respondents.III.THE UNFAIR LABOR PRACTICESA. The setting in which the relevant events occurred1.The respondents' plants and'mill village'sEach of the four respondents operates a mill in North Belmont,North Carolina, an unincorporated village located about 21/2 milesfrom the town of Belmont. Each of the respondentsowns a largenumber of houses 2 which are rented to employees and which, col-lectively, are known' as "mill villages."The mill villages are policedby a deputy sheriff who is paid by the four respondents.At a pointcentrally located in relation to the mill villages are: (1) a*branchpost office, located in a building erected and owned by the fourrespondents; (2) a theatre, which-is owned by the four respondents;and (3) a public school building.The three members of the SchoolBoard are J. W. Miller, superintendent of the respondent Perfection,Oyerseer John Thower of the respondent Acme, and SuperintendentJohn Starnes of the respondent Linford.2.The interrelationship between the respondentsA. C. Lineberger is -president of the respondents Perfection, Acme,and Linford; J. Harold Lineberger is vice president of the respond-ents Perfection and Linford, and secretary-treasurer of the- respond-ent Acme ;- D. P. Stowe is vice president of the respondent Acme andsecretary-treasurer of the respondent Perfection.The officers of therespondent Stowe are C. T. Stowe, president; C. P. Stowe, vice presi-dent; and R. L. Stowe, secretary-treasurer, all-of whomare cousinsof D. P. Stowe.3.The ownership of the P. O. S. of 'A. BuildingAs noted heretofore, the four respondents jointly own the buildingwhich houses the North Belmont -Post Office.The building is knownas the P. O. S. of A. building,-the initials denoting the name ofa fraternal organization called the Patriotic OrderSons ofAmerica,in which employees of each of the respondentsare members.Mem-bership dues are deducted from the employees' pay by the respondentsand remitted to this organization.sAcme has about 158 such-houses, Stowe about 100,and Linford and Perfection about75 each. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe post'office and a grocery store occupy the first floor of the build-ing.On the second floor is a large hall, furnished with. chairs sup-plied by, the respondents and used rent-free for 'meetings of theP. O. S. of A.D. P. Stowe, identified above as an officer of the respondents Acmeand Perfection, acts as the agent` of the four respondents in the con-trol and rental of the P. O: S. of A. Building.4.The self-organization of the respondents' employeesAfter the general textile strike of 1934, no union organizationalactivity existed among the employees at any of the North BelmontMills untillate in- 1944.On a Sunday in December 1944, two union representatives met withthree employees of the respondent Stowe at the home of one of thelatter group.One of the employees present, George W. Gainey, whosedischarge is an issue in this proceeding, thereafter assumed leadershipin obtaining signatures to union membership application blanks.For a time Gainey was aided in his union solicitation by another em-ployee of the respondent Stowe, but this employee left the respond-ent's employment early in February 1945 to join the armed services.Shortly after the December meeting, Gainey, in, company with JohnR: Hall, another employee of the respondent- Stowe, attended a unionorganization gathering of employees of .another mill, a few miles fromNorth Belmont.At this meeting Gainey asked the union organizerto arrange for a mass meeting of Stowe employees at North Belmont.Hall-and his wife joined the Union in mid-January of-1945, andabout a week later Hall began `actively assisting Gainey in solicitingunion membership applications among fellow employees.The sub-sequent discharge of Hall and the alleged discharge of his wife arealso issues in this proceeding.B. The events relevant to the issues in this proceeding1.The respondents' refusal to permit use of the P. 'O., S. of A.Building for self-organization of the employeesJ a) The refusal,Pursuant to the request of Gainey that the Union arrange a massmeeting of Stowe employees, Robert H. Harris, a national representa-tive of the Union, came to North Belmont to seek a suitable meetingplace.Upon .being informed that O. R. Stewart, a second hand atthe respondent Acme's plant, had charge of the P. O. S. of A. hall,Harris approached Stewart on Monday, January 22, 1945. Stewartinformed Harris that Harris would have- to, see Baxter Black, anemployee of the same mill, who was president of the P. O. S. of A. STOWE SPINNING COMPANY619Harris went to Black, identified himself as a representative of theUnion, and asked permission to use the P. O. S. of A. hall on thefollowing Sunday afternoon in order that employees of Stowe -mightcomplete their union organizing campaign.hall, and requested in payment therefor the sum of $1.00 as a jani-tor's fee.Harris promised to pay more for the use` of the hall, theexact amount to be paid over and above the janitor's fee being lefttoHarris.In making arrangements for the use.of the hall withBlack, Harris stressed the fact that he must, have a definite commit-ment that the hall would be available because leaflets announcing themeeting place must be prepared and distributed.Harris was assuredby Black that his word was final, Black explaining that he was headof the "lodge." 3 , Harris thereupon proceeded to have leaflets mime-ographed.On the next day Second' Hand Stewart asked Black what he haddone about Harris' request.When Black replied that he had givenHarris permission to -use the hall, Stewart stated : "You shouldn'thave done it for he ain't nothing but a Textile organizer."Blackthereupon reported his,,actioii to Superintendent Cauble of the re-spondent Acme's mill. Cauble instructed Black to do nothing fur-ther until he, Cauble, had seen the "officials" at Belmont.Later on'the same day, Cauble told Black that D. P. Stowe, the agent for all therespondents in control of the P. O. S. of A. Building, would communi-cate with Stewart that evening .4Later on the same day Stewart, who also was an officer of'the P. O.S. of A., was summoned to D. P. Stowe's office.Agent Stowe askedStewart, according to Stewart's testimony, "if we were not overstep-ping our bounds," told him that the respondents had built the P. O.S. of A. structure for the organization's meetings and "meetings ofthat type,"and demanded to know why permission had been given to,Harris.Stewart replied :.. .Brother Black had told me that he didn't understandwhat the man was representing and therefore he didn't knowhim being a union organizer and he had told him he could usethe hall at that time .. .3 The findings as to the conversation between Harris and Black is based on the testi-mony of Harris, which we creditBlack testified that he told Harris, on this occasion,that a meeting of the P.10 S. of A. would have to be held before permission could begrantedWe agree with the Trial Examiner that Black's recollection of the' interview inthis respect was inaccurate. In addition to testimony that he knew of no reason why theemployees-could not use the hall for organizational purposes, Black also testified that hetold Stewart, the day after he had talked to Harris, that he had given Harris authorityto use the hall the next Sunday.Furthermore, there is no evidence that any-question as topermitting the Union to use the hall was ever submitted to a P. O. S. of A. meeting.*These findings-are based upon'the uncontradicted testimony of Black, which we credit,as did the Trial Examiner. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDStowe instructed Stewart to inform Harris that lie could not use thehall.r,announcing that the union meeting was to be held at the hall on thefollowing Sunday, January 28, Harris was told by Black' that hehad received orders, through Stewart, that Stowe had refused topermit the Unibn to use the Ball "under any circumstances." 8The employees did not use the hall on January 28, but met in thestreet outside the building.Before the °street meeting, however, and after Black had trans-mitted Sto e's refusal to Harris, Harris tried to obtain the use of theschoolhouse or the theatre in North' Belmont.J.W. Miller, thechairman of the School Board and the superintendent of the re-spondent Perfection's mill, at first told Harris that a shortage ofcoalmade the use of fire for heating purposes impossible.When-Harris said that no fire would be necessary, Miller stated that D: P.Stowe had said that the Union could not use the school building forthe meeting.Harris then interviewed the manager of- the movietheatre, who stated that he permitted no one to use the theatre build-ing for any purpose.7(b) Conclusions as to the refusalAccording to D. P. Stowe's uncontradicted testimony, which wecredit, the P. O. S. of A. Building was constructed in 1937 for thedual purpose of providing store space for the convenience of employees,and a meeting place for members -of the P. O. S. of A., who for someyears had been using the schoolhouse auditorium.He "further testi-S The foregoing is based upon the uncontradicted testimony of Stewart which we credit.Stewart also testified that he had been told by Stowe that Harris was to be notified thathe could not use the hall "unless he did see Mr. Stowe "However, Stewart's testimonythat Stowe's instruction contained. such qualification' is refuted by Stowe's definite testi-mony that he refused to permit the use of the hall, and by Black's testimony that, afterseeing Stowe, Stewart had told Black that Stowe had refused to permit Harris to usethe hall.-Harris so testified without contradiction, and we credit his testimony as did the Trial-Examiner.This testimony was coi roberated by Black who credibly testified that Blackinformed Harris that the building would not be available for Harris' use because "themill officials would not let us do it."7Harris so testified.Miller denied that he had refused Harris the use of the schoolbuilding, stating that he had no such authority.He further denied that the name of D. P.Stowe was mentioned in his interview with Harris.He admitted, however, having informedHarris that the schoolhouse could not be used because of the coal shortage.We creditHarris, as did the Trial Examiner.Although the complaint contains no allegation as tothe refusals to permit the use of the theatre or the public school for a union meeting, thefindings are relevant to the question of availability of meeting places, other than theP. 0 S. of A. hall, near the respondents' mill villagesMiller's statement to Harris, more-over, is further indication of Stowe's intent, as an officer and agent of the respondents,Ito interfere with the employees' efforts to self-organize by refusing to permit them the useof a suitable meeting place. It is undisputed that the schoolhouse had been used for manyyears for meetings of the P. 0 S. of A. before a special building was erected in 1937, ashereinafter stated. STOVE SPINNING COMPANY621fled credibly that the only direct interest of the' respondents in theP. 0. S. of A. was :just the fact that we were trying to help the people out who weremembers of it and did not have a place to meet in.He added : ".. . 'we have always got a special interest in- beingpatriotic."As to the arrangements under which the P. 0. S. of A. was per-mitted use of this company-owned property, Stowe credibly testifiedwithout contradiction that "it was built especially for the PatrioticSons of America to hold their meetings in and was not to be rentedto anybody else."He also testified :. . . we told the Patriotic Sons of America that we weregoing to let them use the building free of rent, but were not goingto allow it to be rented for any [other] purposes.No lease, however, is in effect containing this or any other provision.Whatever may have been the respondents' purpose in erecting thebuilding, or whatever may have been the respondents' statement ofpolicy at the time that the P. 0. S. of A. was first granted the use ofthe hall, such purpose and policy are not material to the issues hereininvolved.As a matter of practice, since 1937, the hall has been used,according to the credible testimony of Black, on numerous occasionsfor community and employee meetings.Various churches have usedthe hall for banquets; "Ladies Aid" societies have gathered there; theNorth Belmont School had the use of the hall for at least one Christ-mas party; and for several weeks employees of the respondentsattended a "Safety school" held in the hallsThat no other fraternalorder met there is explained by the fact, established by Stowe's testi-mony, that the P. 0. S. of A. is the only such organization in NorthBelmont.Furthermore, Black's credible testimony is undisputedthat it was the practice, when any other organization wanted to usethe hall, for the P. 0. S. of A. "lodge" itself to pass upon the request.There is no evidence' that any other organization, except the Union,was ever refused use of the hall, either by the P. 0. S. of A. or by therespondents.The evidence is clear, and we find, that Stowe's refusal, on behalfof all four respondents, to,permit use of the hall for purposes of self-organization in a labor union under the circumstances, constituted8The respondents admit in their brief that churches and other civic groups have usedthe hall with the permipsion of the P. O. S. of-A., but argue that granting the hall forchurch suppers is unlike granting it for a union meeting, church suppers being a P. 0 S.of A activity because members of the lodge made up the membership of the churches. Inas-much as employees of the respondents made up the membership of the lodge,a unionmeeting,by the respondents' own standard,likewise constitutes a P. O. S. of A. activity. i622DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawful disparity of treatment and discrimination against theUnion.9The respondents contend that theirrefusalto permit the use oftheir- private property was within their constitutional rights.Thecontention has no merit.We have held, and the Supreme Court ofthe United States has confirmed the view, that when-an employer'sright to regulate the use of his own property comes into conflict with'the employees' right to receive information to enable them to exercisetheir right to self-organization, which it is the policy of theAct to encourage, the conflicting rights must be balanced to deter-mine which right, in a given situation, is paramount.loThe "right to self-organization" is more than 'an intangible con-cept.The history of labor organization has established a pattern ofmethods almost universally utilized by employeesin self-organiza-tion,deprivation of any one- of which makes inroads upon the"right." 11Foremost among these methods is the general meetings,12thesine qua nonof all true collective action, the basic constitutionalright of peaceable assembly.'8 'The respondents do not deny the ex-istence ofthe abstract right of their' employees to meet for purposesof self-organization. -However, by refusing to permit the Union touse the only available meeting place in the community, a hall erectedand used by the respondents for the benefit of 'citizens isolated fromother public facilities by virtue of their employment' in the commu-nity, the respondents in fact deprived their employees of this basicright.The respondents do not claim that "inconvenience" or "dislo-cation of property rights" would resultfromthe Union's use of itsproperty.''Indeed, no reason at all was offered by the respondents'See, for example,Matter ofWeyerhauserTimberCo:,31 N. L R. B 258,266-267;Matter of Gallup AmericanCoal Company,32 N. L R B 823, enf'd 131 F. (2d) 665, (C C. A.10);Matter of Ozon Lumber Company,42 N L R B 107310Matter of LeTourneau Company of Georgia,54 N L. R. B. 1253,1259,enf'd 324U. S. 793,-011 " ..The rightof self-organizationand collectivebargaining is a complex whole,embi acing the various elements of meetings, speeches,peaceful picketing,the printing anddistribution of pamphlets,news and argument,all of which,however,are tiaceable to thefundamental liberties of expression and assembly.So compounded,the right to self-organ-ization andcollective bargainingis fundamental, being one phase of the process of freeassociation essential to the democratic way of life."Violations/of Free Speech and Rightsof Labor, 77th Cong.,2d Sess.,Senate ReportNo. 1150, Part 1, pp 4-5.See alsoMatterof LeTourneau Company ofGeorgia,citedsupra11 "Your Union's affairsare carried on by themembership in membershipmeetings . . .It is importantif the Unionis to do the job you wantit to do thatyou attend these meet-ingsand-be ready to take na1 t in working out the answersto our commonproblems . .InternationalUnion, UAW-CIO,'How toConduct a Union Meeting.'Education Depart-ment PublicationNo. 4, p 2. "Usually the goveinmentof the local union rests with themass meeting,the nlembersgathering togetherever so oftento-transacttheir business."Cummins, E C ,The Labor Problem an the United States,New York 1935, p 167. . . .A meetingof the workers is usually called to agree upon their demands and to select theirspokesmen .11International Ladies GarmentWorkers' Union,Handbook of TradeUnion Methods,New York, 1937, p 13.11 SeeHaguev. C. 1.0., 307 U. S. 49614Cf.Matter of LeTourneau Company of Georgia, supra,and cases cited therein.O0 STOWE SPINNING COMPANY ET AL.623agent Stowe for countermanding Black's grant of permission to Har-ris to use _ the hall.Against the bare property right urged by therespondents, the necessity of the employees for a place to hold anorganizational meeting clearly preponderates 15--The dissenting opinion suggests that, had the respondents not pre-vented the Union, from using'company. property for its organizationmeeting, we would, under Board precedents, be compelled to find the.respondents guilty of activity violative of Section 8 (2) of the Act.The dissent states, in part, that "... the Board for years hasconstrued the statute . . . as forbidding even the most minute kindo'f financial support to labor organizations," -and cites a number' ofcases in support of the statement.The cited cases are illustrative only`of the Board's consistent policy, of taking into account, in any givensituation, peach of a number of facts and circumstances tending toestablish domination or-support of a labor organization, even thoughany one of them, standing alone, might perhaps be regarded as trivial isIn each of the cited cases, the Board considered a certain kind of aidrendered to a labor organization as part of many facts and circum-stances which, taken together, established that the respondent haddominated or supported that organization.And this approach hasbeen accepted by the courts 17Under ordinary circumstances, where facilities other than companyproperty, ale available to employees for the purposes of holding *unionmeetings, 'we would view with suspicion an employer's conduct insupplying a meeting place.However, in a company town, where allmeeting facilities are owned by the employer, the use of such facilities,by a labor organization is'necessai'y if the employees are really to befree to exercise their rights under the Act.The mere granting of ameeting place to a union by an employer under the conditions present1SSeeN. L. R. B. v. LeTourneau Company of Georgia,324 U. S. 793.Cf.Marsh v. Stateof Alabama,66 S. Ct. 276,in which the Court statedThe more an owner for his advantage,opens up his property for use by the publicin general, the more do his rights become circumscribed by the statutory and consti-tutional rights of those who use it10For examples of-',cases wherein the Board, because of surrounding circumstances, hasrefused to characterize mere financial aid to a union as violative'of Section 8 (2) of the,Act, seeMatter of 'Mallinckro'lt Chemical Works,63 N. L R B 373,Matter of MohawkCarpet Mills,Inc,12 N. L. R. B. 1265.N17 See e.g.,N. L.R. B. V. Sun Shipbuilding&Dry DockCo.,135 F.(2d) 15 (C. C. A. 3) ;X. L R B v Christian Board of Publication,113 F (2d)678,(C. C.A. 8), wherein the courtsaid,at p 683."The respondent cdmplains that the Board has seized upon trivialities infinding that respondent lent support to the Employees CommitteeReference is made to thefact in the preparation of the petition and that respondent granted the Committee the use ofits assembly room for the meeting of June 19, 1937.Little need be said on'this pointThese acts of respondent were but part of the general background upon which the Boardreached its conclusion that the respondent desired to encourage the Employees Committee.As isolated instances of support,'they are not particularly important but when.consideredwith all other circumstances they form an'entirely adequate basis for the Board's con-clusion.I'O 624 - DECISIONSOF NATIONALLABOR RELATIONS BOARDhere would not, therefore, in and of itself constitute unlawful as-sistance to that union, as the dissent -suggests.This is particularlytrue in view of-the fact that the Union offered to pay for the hall .18Moreover, one of the respondents evidenced a clear-cut anti-unionbias in-the discharge' of leaders of the very same union, as hereinafterset forth.Upon the foregoing considerations, including the arbitrariness ofD. P. Stowe's decision which resulted in the discriminatory treatmentof the Union in the use of the respondent's property, we find that thesole purpose of D. P. Stowe's action, for which all the respondents areaccountable, was to' impede, prevent, and discourage self organizationand collective bargaining by the respondents' employees within themeaning of Section 7 of the Act.Moreover, irrespective of the r'e-spondents' motive, we are convinced, and find upon the considerationsstated above, that by refusing to permit their employees to exercisethe. right to meet on company-owned, property for the purpose ofholding a union meeting, when no other suitable property' in thecommunity was available for the, purpose, -under the circumstancesset forth above, the respondents have placed an unreasonabletimpedi-ment on freedom of communication and of assembly essential to theexercise of employees' rights guaranteed by Section i of the Act.Bytheir conduct in revoking the'grant of -privilege to use the hall andthus denying the use of the hall to the Union, the respondents Stowe,Acme, Perfection, and Linford interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7of the Act, in violation of Section 8 (1) thereof;l°2.The respondent Stowe's discharge of-the Hall and Gainey families(a) Events antedating the discharge Of John R. Hall and Lillie E. HallAs noted above, during the latter part of January 1945, John R.Hall began openly and actively to assist Gainey in organizing eui-ploypes at the Stowe mill.i_-'Hall and his wife, Lillie E. Hall, were, employed by the respondentStowe in October 1944.- As employees, they were, permitted to occupy.one of,-the company-owned houses.Before his employment by therespondent Stowe, Hall had had many years' experience in textilemills, and in the preceding 10 years had served as a spinning room18 SeeMatter of Standard Oil Company of California,61 N. L. R. B 1251,wherein theBoard,by dictum,approved an independent union'smeeting on company-owned propertyfor which it paid a small yearly rental1°Although the complaint alleges that only the rights of the employees of the respondentStowe were thus interfered with,in view of the closely knit nature of the community offour mill villages,it is reasonable to infer, ands we find,that knowledge of the respondents' -refusal was shared by employees of the other respondents as well. The refusal served notonly as a deterrent to self-organization among the respondent Stowe's employees,but alsoto such organization among employees of the other respondents. STOWE SPINNING COMPANY625doffer,, as a section hand, and as a second hand, both of the latterpositions. being supervisory..For a few weeks at the Stowe mill, Hallworked as a doffer-on the second shift.He then was also assignedto the first shift, as head doffer, with supervision over three doffers.20Thereafter, until his discharge in February 1945, Hall worked two8-hour shifts a day, 6 days a week. From the beginning of December,except during Christmas week, Hall worked from 80 to 96 hours eachweek until his discharge.As head doffer on the first shift, he received51 cents an hour, and as doffer on the following shift, he was paidat the rate of 50 cents an hour.Mrs. Hall was employed as a spinner.No regular lunch periods are given to employees at this mill; theyeat during their working time.Throughout the period during whichHall worked two shifts a day, he was accustomed to go to his company-owned home, about 100 yards from the mill, twice each day for meals, inthe morning for breakfast, and later in the clay for lunch.21 Mrs. Hallworked on the third shaft,, from 11 at night until 7, the next morning.On the morning. of February 10, 1945, Mr. Hall arrived at work at6:45.About half an hour later, having completed doffing. severalframes, Hall went home for breakfastas'usual.When he returned,about half or three-quarters of an hour thereafter, Second HandFloyd Childers told Hall that he would have to stay°on his job and"run it better."This was the first time Childers had.reprimandedHall 22A few minutes later, Overseer John A. McCarn approachedHall and also told- him that he would have to stay on the job.Hallbecame angry, and raised a question concerning the nature of thework he was required to do on the second shift, stating, accordingto his own testimony, that "before I would be around piecing upbehind the doffers, I would quit."McCann testified that Hall saidmerely, "I quit," that McCarn then said, "All right," whereupon Halldeclared that he would not quit.McCarn said, according to his owntestimony, "You done quit," and added, according to Hall's unrefutedtestimony: "Well, you empty my house and I will call'it notrunningyour job." 2320Hall directed the work of three doffers and worked along with them.He was not asupervisory employee within the Board's usual definition of the term.However,-assumingthat he was a supervisor,the respondent does not take the position that his supervisoryposition affected the case in any way.We find,therefore,that Hall's discharge was noteffected to Protect the respondent's position of neutrality. °_2iThat Hall had followed this practice is established by his testimony,which wecredit.Second Hand Floyd Childers,Hall's immediate supervisor,denied that it wascustomary for Hall to go to his house for breakfast "unless he got permission from me."Childers admitted,,however, that the three doffers under Hall could leave without obtain-ing permission.We do not credit such testimony of Childers insofar as it conflicts withthat of Hall12Hall's testimony on this point,which we credit,is uncontradicted28 In most major respects,McCarn corroborated or did not deny Hall's testimony con-cerning the incident described aboveThe incident is reconstructed.hereinafter. 626DECISIONSOF NATIONAL LABOR RELATIONS BOARD °Hall left the mill and went to see Gainey, the leader among theemployees in their efforts to organize.Gainey and Hall went to theoffice of Superintendent C.W. Kale, where Gainey informed thesuperintendent that Hall, "one of our Union members," had beenlaid off, and asked to have him put back to work.Kale said thathe would "look into" the matter. 'Neither Hall nor Gainey heardanything further from' Kale, and on or about February "19, 1945,Hall and his wife vacated their company-owned dwelling.Neitherhas been recalled to work by the respondent Stowe. .A few days after Mr. Hall's employment ceased, Mrs. Pearl Caven-dar, a spinner who had worked on frames of whichHall had chargeas 'leadMcCarii whether Hall had left the mill.McCarn replied that Hall had, and that he, McCarn believed thatHall.was a union organizer and had been "signing up" employeesin the Union.24(b) The respondent-Stowe's contention as,to Mr., and Mrs. HallThe respondent Stowe contends that Mr. and Mrs. Hall voluntarilyquit their employment.The Trial Exaliliner found that both weredischarged because of their union membership and Mr. Hall's union"activity.Throughout his, testimony McCarn insisted, despite the fact thathis version `of the conversation with Hall on February 10 did notdiffer materially oil the point from that of Hall, 'that Hall was notdischarged but quit voluntarily.Asked at the hearing why he didnot accept Hall's immediate change of mind as to quitting, McCarn -replied: "I felt like that the, way he was doing, I would be betteroff without him."--His only. explanation of his reference to "the way he was doing"was to assert at the hearing that Hall "had his frames down." Bythe context McCarn thus apparently meant that some frames hadnot been doffed during Hall's absence at breakfast.25Later in histestimony McCarn in-effect contradicted his previous assertion thatHall'swork that morning was unsatisfactory by_stating withoutqualification-that he had been 'ready and willing to continue Hall onthe job.jand would have done, so except for the fact that he quit.i21Cavendar's testimonv as to this incident,which we credit, is uncontradicted.25 The record contains a good deal of confused and conflicting testimony as to the actualnumber,offlames"which became ready for doffing, during Hall's absence.In view ofMcCarn'stestimony,noted hereinafter,to the effect that nothing Hall had done or notdone wasoI sufficientcause to discharge him, and that he would have remained at workhad he not quit, we consider it unnecessary to resolve the conflicting testimony on thispoint.Whatever may have been the number of idle franles,Second Hand Childers' test!-,mono established the factsthat oneor more of the three doffers under Hall were late thatmorning,that he hadhad to go and look for all three and that he "had to send for themquite a lot.",There is no evidence that he had ever had to send for Hall.McCarn testifiedthat, until that morning,Hall's work"had been very satisfactory." STOWE SPINNING COMPANY627Thereafter, he testified that he "didn'twant him back."When theinconsistency in his claims was called to his attention and he wasasked at the hearing t9 clarify his position,McCarn.replied: "Well,his work was not satisfactory by doing the way he was doing andhe quit, holding up my production."We do not credit McCarn's testimony thatHall's work was unsatis-factory or that he effectively quit.It is also significant,as Superintendent Kale and McCarn testifiedin effect, that, although employees frequently quit, they "very often"called them in to "straighten them out"; however, no such effort wasmade in the case of Hall, although the mill was short of doffersat the time.In quick reconstruction of the events on the morning of February10, credible evidence shows in substance:(1) that,when for the firsttime Hall was reprimanded for going to breakfast he became irri-tated, a not unreasonable state of mind for a man who for monthshad been working 80 to 96 hours each week; (2) that he threatenedto quit and quickly withdrew the threat; and (3) that McCarnignored the withdrawal,terminated Hall's employment,and orderedhim to vacate his company-owned dwelling.Under the circumstances, we find that Hall was discharged, andthat there is no merit in the respondent Stowe's contention thatHall voluntarily quit.The reason for his discharge is discussedhereinafter.As to Mrs. Hall,the record is practically barren of evidence.Therespondent Stowe contends that she quit its employ sometime beforeher husband did.The record indicates that she had not worked,because of illness, for a week or two before February 10, but thereisno evidence that her name had been removed from the pay rollor that she had informed the respondent that she would not returnto work upon recovery from her illness.On the other hand, althoughthe Was evictedfrom the respondent Stowe's house,we do not agreewith the Trial Examiner that she was discharged thereby. Inasmuchas the respondent Stowe did not require its employees to live inStowe-owned houses, so far as appears,Mrs. Hall could have con-tinued to work for ,Stowe after her eviction while living elsewhere.Up to the time of the hearing she had not returned to the respondent'splant and had not reported for work or otherwise requested employ-ment.Althougha suspicion arises from the circumstances underwhich her husband was ordered to vacate his house that, had shereturned,she would have been denied work,we cannot find, on thebasis of the record, that Mrs. Hall was discharged.We shall,there-fore, dismiss the complaint insofar as it alleges that Lillie E. Hallwas discriminatorily discharged.712344-47-vol 70-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Events antedating the, discharge of George W. Gainey, MabelGainey, and Emma 'Louise GaineyGeorgeW. Gainey, his wife, Mabel, his daughter, Emma Louise;and a son, Alfred, began to work for the respondent Stowe in Febru-ary 1943.Gainey had worked in textile mills for 27 years, his wifefor 25 years.As noted heretofore, Gainey was the leaderamong the respondent'Stowe's employees in their efforts to organize in the Union. In thatcapacity he unsuccessfully interceded for Hall with SuperintendentKale after Hall's discharge on February 10.A week or two before February 24, 1945, Gainey had a conversationwith McCarn in the mill. In the conversation McCarn stated, "Theytell me the Union is going pretty hot around here."Gainey answeredthat it was getting along pretty well.McCarn then stated that a unionwas unnecessary because the Government set both prices and wages,and then asked Gainey, "who all belong to it?"Gainey replied thata good many belonged.McCarn named specific individuals and askedif each was a member. Finally, McCarn asked if Gainey himselfbelonged, and Gainey admitted that he and his family had joined.21,On the morning of February 24, 1945, when McCarn discharged aboy for not doing his work properly, 18-year-old Alfred Gainey, inprotest againstthe boy's discharge, quit his job as doffer for the re-spondent Stowe.McCarn made no effort to see Alfred's father ormother, but at once gave instructions to Overseer James H. Ballard todischarge all others in the family when they came td work on the nextshift.Ballard carried out these instructions.27Thus, George W.Gainey, Mabel Gainey, and Emma Louise Gainey were discharged on-February 24, 1945.(d)The respondent's contentions as to the discharge of the GaineysThe respondent Stowe contends that Gainey, his wife, and hisslaughter were discharged because Alfred Gainey quit; and as a result,the respondent needed their dwelling in order to house another dofferto take Alfred's place.Of relevance to a determination of the merit of this contention arethe following facts : (1) Mrs. Gainey's production record was aboveaverage; (2) there had never been any complaint about GeorgeGainey's workmanship; (3) the only comment Superintendent Kalehad receivedas toGainey's daughter was that "she was rather young";and (4) no doffer had applied for work or was awaiting employment at26McCarn was not specifically questioned concerning the above-described conversationwith Gainey,upon whose ciedihletestimonythe findings as to the conversation restAtthe hearing counsel forthe respondentStowe read to McCarn several allegations in thecomplaint,and McCarn denied each of them.We do not consider his general denials tobe sufficient to negate the specific and detailed testimony of Gainey.21The findings as to these events rest upon the testimony of McCarn and Ballard. STOWE SPINNING COMPANY629the time that Alfred Gainey quit on February 24.Although Kaleasserted at the hearing that it was a "practice" to discharge an entirefamily when one member quit, if they were living in a company-ownedhouse, no credible evidence was offered to support this assertion.Furthermore, Kale testified that not all employees lived in company-owned homes, some lived in town or in the country nearby, and headmitted at the hearing that there was no reason why he did not sug-gest to Gainey that he continue to work and seek a dwelling not on com-pany property.Under the circumstances, we are convinced and find that there isno merit in the respondent's contentions that it was the respondentStowe's practice to evict all members of a family from a company-owned house whenever one member ceased working for the respondent,or that the Gainey dwelling was needed to house another doter. It isclear and we further find, that the respondent Stowe seized uponAlfred's quitting as a pretext and that the reason for discharging theother members of the Gainey family lay elsewhere.(e)Conclusions as to the discriminatory discharges of Halland the GaineysIt has been found that the respondent Stowe's contentions as to itsreasons for terminating the employment of the Gainey family arewithout merit and that Hall did not voluntarily quit, as the re-spondent Stowe contends but rather was discharged.It has also been found that George Gainey and John Hall were,before being discharged, the two leaders of the union movementamong the respondent Stowe's employees.McCarn admitted in histestimony that he knew of Gainey's union membership and, as foundabove, McCarn told employee Cavendar, after Hall's discharge, in dis-cussing the termination of his employment, that he, McCarn, believedthat Hall was a union organizer who had enrolled employees in theUnion.Kale testified that he had seen literature distributed by Halland Gainey and that he, Kale, knew of "some activity around there."We conclude and find that management representatives responsible forthe discharges of Hall and the three Gaineys were aware of their unionactivity.The respondent Stowe's antipathy toward the Union and the dis-parity of treatment accorded to it have been found in Section III, B,1, (b), above.From its anti-union conduct, and from the lack of merit in the re-spondent Stowe's explanation of the termination of employment ofone union leader, and in the reasons it advanced for terminating theemployment of another union leader and his family, it is reasonable 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDto infer,28 and' we find, that the respondent discharged Hall and theGainey family because of their union membership and activity, therebydiscouraging membership in the Union.29Upon the entire record, we find'that, by discharging John R. Hall,George W. Gainey, Mabel Gainey, and Emma Louise Gainey, the re-spondent Stowe discriminated with respect to their hire and tenureof employment, thereby' discouraging membership in the Union, andinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act in violation ofSection 8 (3) and (1) thereof.We further find, that, by the anti-union statements of McCarn and by his interrogation of employees asto their union membership, as set -forth above, the respondent Stowefurther interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act in violation ofSection 8 (1) thereof.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents, set forth in Section III, above,occurring in connection with the operation of the business of the re-spondents described in Section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to ]labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we shall order that, they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent' Stowe discriminated as to thehire and tenure of employment of John R. Hall on February 10, 1945,and of George W. Gainey, Mabel Gainey, and Emma Louise Gainey,on February 2A, 1945. In order to effectuate the purposes and policiesof the Act, we shall order that the respondent Stowe offer the above-named employees immediate reinstatement to their former orsub-stantially equivalent positions, without prejudice to their seniorityand other rights and privileges, including the privilege of immediateoccupancy of a company-owned house, if available, and if not im-28 SeeN.L. R B. v. Link-BeltCo., 311 U. S 584, in which the court, at 602, states :The evidence as to inefficiency is quite inconclusive.The Board was justifiedin relyingon circumstantial evidence of discrimination and was notrequired to deny reliefbecausethere was no direct evidence that the employer knew these men who had joined Amalgam-ated and was displeased or wanted to make an example of them."2aDuring the hearing counsel for the respondent Stowe elicited testimony showing thatsometime after being discharged from the Stowe mill, Hall was employed by a companyinBelmont, North Carolina, of which the president of the respondent Stowe is secretary-treasurer, and that sometime after his discharge, Gainey was employed by the respondentLinford.It is argued that such evidence refutes the contention that the -respondentStowe had discriminated against either Hall or GaineyWe have consideredsuch testi-mony but deem it not controlling here. STOWE SPINNING COMPANY631mediately available, then as soon as vacancies occur.We shall alsoorder that the respondent Stowe make each of the above-named em-ployees whole for any loss of pay that they have suffered by reason ofthe respondent Stowe's discrimination, by payment to each of themof a suns of money equal to the amount each normally would haveearned as wages from the date of the discriminatory discharge to thedate of the offer of reinstatement, less the net earnings of each duringsuch period 30Having found that the respondents interfered with, restrained, andcoerced their employees in the exercise of the right to self-organizationand collective bargaining by denying the use of the only suitable meet-ing place in the community to them, and to an organization whichsought to inform them of their rights and to represent them for thepurposes of collective bargaining if the employees so desired, we shallorder the respondents to cease and desist from denying to their em-ployees and to labor organizations the right to meet for purposes ofself-organization and collective bargaining in the P. O. S. of A. hall,and, upon request, to grant to all employees of the respondents, andto Textile Workers of America, C. I. 0., or any other labor orgaliiza-tion, the use of the P. O. S. of A. hall for the purpose of holding meet-ings pertaining to self-organization or collective bargaining.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, C. I. 0., is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of John R. Hall, George W. Gainey, Mabel Gainey, and EmmaLouise Gainey, thereby discouraging membership in Textile WorkersUnion of America, C. I. 0., the respondent Stowe Spinning-Companyhas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing their employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondents Stowe Spinning Company, Acme Spinning Company, Per-fection Spinning Company, and Linford Mills, Inc., have engaged inand are engaging in unfair labor practices, within the meaning ofSection 8 (1) of the Act.$'By "net earnings"ismeant earnings less expenses such as for transportation, loom,and board, incurred by an employee in connection with,obtaining work and working else-where than for the respondent Stowe, which would not have been incurred but for hisor her unlawful discharge,and the subsequent necessity for seeking employment elsewhereSeeMatter of Crossett Lumber Company,8 N. L. It. B 440.Monies received for workperformed upon Federal,State,county,municipal, or other work-relief projects shall beconsidered as earnings.SeeRepublic Steel Corporationv N L R B,311 U 8 7 632DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.-5.The respondent Stowe Spinning Company has not engaged inunfair labor practices, within the meaning of Section 8 (3) of theAct, as to Lillie E. Hall.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Stowe Spinning Company, North Belmont, -North Carolina,its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica, C. I. O., by discriminatorily discharging any of its employees orby discriminating in any other manner in regard to their hire andtenure of employment or any term or condition of their employment;(b)Refusing to permit the use of the Patriotic Order Sons ofAmerica hall by its employees or employees of Acme Spinning Com-pany, Perfection Spinning Company or Linford Mills, Inc., or byTextile Workers Union of America, C. I. 0., or any other labor organ-ization, for the purpose of 'self-organization or collective bargaining;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Textile Workers Union of Amer-ica,C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act: -(a)Offer to John R. Hall, George W. Gainey, Mabel Gainey, andEmma Louise Gainey immediate and full reinstatement to their for-mer or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges;(b)Make whole the employees named in paragraph 2 (a), above,for any loss of earnings that they may have suffered by reason of therespondent's discrimination against them, by payment to each of them,of a sum of money equal to the amount which each normally wouldhave earned as wages from,the date of the discriminatory dischargeto the date of the respondent's offer of reinstatement, less his or hernet earnings during said period;(c)Upon request, grant to its employees and employees of Acme-Spinning Company, Perfection Spinning Company, or Linford Mills,Inc., and to Textile Workers of America, C. I. 0., or any other labor STOWE SPINNING COMPANY633organization, the use of the Patriotic Order Sons of America hall forthe purposes of self-organization or collective bargaining;(d) Post at its mill in North Belmont, North Carolina, copies ofthe notice attached hereto, marked "Appendix A."Copies of saidnotice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by the respondent's representative, beposted by the respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(e)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.Upon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondentsAcme Spinning Company, Perfection Spinning Company, and Lin-ford Mills, Inc., and their officers, agents, successors, and assigns shall :1.Cease and desist from interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Textile Workers Union ofAmerica, C. I. 0., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act,by refusing to permit the use of the Patriotic Order Sons of Americahall by employees of any of the respondents' mills, including the em-ployees of the respondent Stowe Spinning Company, or by TextileWorkers Union of America, C. I. 0., or any other labor organization,for the Purposes of self-organization or collective bargaining.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, grant to all persons employed in the said re-spondents' mills, and to employees of Stowe Spinning Company, and toTextile Workers Union of America, C. I.O., or any other labor organi-zation, the use of the Patriotic Order Sons of America, hall for thepurposes of self-organization or collective bargaining;(b)Post at each of their mills in North Belmont, North Carolina,copies of the notice attached hereto, marked "Appendix B."Copies ofsaid notice, to be furnished by the Regional Director for the FifthRegion, shall, after being duly signed by the respective representativeof each respondent be posted by the respondents immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive days 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe respondents to insure that said notices are not altered, defaced, orcovered by any other material ;°(c)Notify the Regional Director for the Fifth Region in writingwithin ten ('10) days from the date of this Order, what steps the re-spondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent Stowe, Spinning Company discriminated in regard tothe hire and tenure of employment of Lillie E. Hall, within the mean-ing of Section 8 (3) of the Act, be, and it hereby is, dismissed.MR.GERARD'D. REILLY, concurringinpart,dissentingin Daft`:While I agree with the conclusions of my colleagues with respectto findings of discrimination in violation of Subsection 8 (3), theholding that the Company was under a duty to supply the Union withthe use of its hall for organizational purposes is such an abrupt reversalof the position that this Board has taken in scores of cases that I amconstrained to disagree.Subsection 8 (2) of the Act, which makes it unlawful for an em-ployer to contribute financial support to a labor organization, containsonly one exception, namely; a proviso that an employer may haveconferences with representatives of his employees on union mattersduring working hours without deducting the loss of time from theirwages.Since this exception is so narrow, the Board for years hasconstrued the statute (to my mind, correctly) as forbidding even themost minute kind of financial support to labor organizations. It hasfrowned, for example, upon letting a union organization have theprofits from vending machines, even though patronized exclusivelyby members of the bargaining unit; 31 on the use of company officemachines for preparing pamphlets; 32 the use of vacant office spacefor the transaction of union business; 33 and mere permission to holdunion meetings on factory premises 34 Indeed, this principle has beenenunciated in so many cases that any employer who consulted counsel"'Wilson &Co. V. NL R. B.,126 F. (2d) 114 (C. C. A. 7).' ,saN L.R B. v. GeneralMotorsCorp.,116 F. (2d) 306 (C. C. A7) ; BethlehemShipbuild-ing Cot p.v N L. R B.,114 F(2d) 930(C. C. A. 1) ;N. L R B. v. Carlisle Lumber Co.,94 F. (2d) 138 (C C A 9) , N1R B v Christian Board of Publication,113 F(2d)678(C C A8) ; N. L R B. v. Norfolk Shipbuilding & Drydock Coipointion,109 F(C C A 4),enf. as mod. 12 N L R. B 886.(2d)128aiN.L R.B. v American Manufacturing Company,106 F(2d) 61(C. C. A 2),enf. asmod. 5 N.L R B 443,aff'g as mod 306 U. S. 629;N. L. R B v.Automotive MaintenanceMachineryCo., 116 F. (2d) 350(C C. A. 7)(dictum) ;N. L. R. B. v.Brown Paper MillCo.,108 F.(2d) 867(C C. A. 5) ;N. L. R. B v. Carlisle Lumber Co,94 F. (2d) 138(c, C A. 9) ,N LR B v Christian Board of Publication,footnote 2,supra, N L R. Bv. Friedrich, Inc, Ed,116 F (2d) 888 (C C A. 5)N L R B v Moore-Lowry Flour MillsCompany,122 F (2d) 419 (C' C A 10), mod. 21 N. L R B 1040,New Idea, Inc v.N. L. R B,117 F. (2d) 517 (C C A 7)u SeeMatter of Virginia Electric&Power Company,44 N L.R. B 404,andMatter ofBerkshire Knitting Mills,46 N.L. R. B. 955.C STOWE SPINNING COMPANY635would be loath to let a labor organization conduct a meeting in abuilding owned by him for fear of incurring the risk of being cited forviolation of Subsections 8 (1) or (2) of the Act.Yet, in this case, we are holding it a violation of the Act for acorporation to refuse to permit an affiliated union to use a hall whichwas built to afford recreational facilities for its employees.It seemsto me that such a decision assumes a duty on the part of the employerto give affirmative support to labor organizations-a premise contraryto the specific language in the Act and the converse of the doctrinesdeveloped by this Board with respect to employer attitudes towardindependent unions.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, toform labor organizations, to join or assist Textile Workers Unionof America, C. I. 0., or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.We will offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination,John R. HallMabel GaineyGeorge W. GaineyEmma Louise GaineyWe will not refuse to permit the use of the Patriotic Sons ofAmerica hall by our employees and other employees of the NorthBelmont, North Carolina, Mills, or by Textile Workers Union ofAmerica, C. I. 0., or any other labor organization, for the pur-poses of self-organization or collective bargaining.Upon requestwe will grant to our employees and to other employees of theNorth Belmont mills, and to Textile Woi:kers Union of America,C. 1. 0., or any other labor organization, the use of Patriotic OrderSons of America hall for the purposes of self-organization orcollective bargaining.All our employees are free to become or remain members of theabove-named union or any labor organization.We will not discrimi- 636DECISIONSOF NATIONAL LABORRELATIONS BOARD4ate in regard to hire or tenure of employment or any term or conditionof employment against any employee because of membership in oractivity on behalf of any such labor organization.STOWE SPINNING COMPANY,Employer.Dated -----------------By ----------------------------------(Representative)(Title)NoTE.-Any of the above-named employees presently serving inthe armed forces of the United States will be offered full reinstate-ment upon application in accordance with the Selective Service Actafter discharge from the armed forces.This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not interfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, to form labor or-ganizatioiis,. to join or assist TextileWorkers Union of America,C. I. 0., or any other,labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection by refusing to permit the use ofthe Patriotic Order Sons'of America hall by our employees orother employees of the North Belmont, North. Carolina, mills,or by Textile Workers Union of America, C. I. 0., or any otherlabor organization, for the purposes of self-organization or col-lective bargaining.Upon request, we will grant to our employees and to other em-ployees of the North Belmont mills, and to Textile Workers Unionof America, C., I. 0., or any other labor organization, the use ofPatriotic Order Sons of America hall for the purposes of self-organization or collective bargaining.(Employer)Dated -----------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.